Citation Nr: 1456612	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  07-31 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for the Veteran's post-operative left (minor) shoulder dislocation residuals with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to January 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied increased disability evaluations for the Veteran's left total knee replacement residuals and his post-operative left (minor) shoulder dislocation residuals with arthritis.  In August 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In November 2013, the Board denied increased evaluations for both the Veteran's left total knee replacement residuals and his post-operative left shoulder disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2014, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the November 2013 Board decision which denied an increased evaluation for the Veteran's post-operative left shoulder disorder; and remanded the Veteran's appeal to the Board for additional action consistent with the Joint Motion for Partial Remand.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Parties' Joint Motion for Partial Remand conveys that the Veteran was provided an October 2011 VA orthopedic examination which failed to comply with the Board's August 2011 Remand instructions and was otherwise inadequate for rating purposes.  It directs that the Veteran should be scheduled for an additional VA orthopedic evaluation.  

Clinical documentation dated after October 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected post-operative left shoulder disability after October 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after October 2011.  

3.  Schedule the Veteran for a VA orthopedic examination in order to assist in determining the current nature and severity of his post-operative left shoulder dislocation residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should state the range of motion of the shoulder in degrees, noting the normal range of motion of the shoulder; determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disorders and express these, if feasible, in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis; and express an opinion as to whether pain in the shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  The examiner should also discuss whether the left shoulder involves dislocation, nonunion with loose movement, or malunion.  

The examiner should further express an opinion as to the impact of the Veteran's post-operative left shoulder disability upon his vocational pursuits.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of an evaluation in excess of 20 percent for the Veteran's post-operative left (minor) shoulder dislocation residuals with arthritis.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

